internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et1-plr-106373-03 date june do legend firm worker x y dear firm this is in reply to your letter of date requesting a ruling that the firm’s use of a new agreement described below with respect to workers will not terminate the firm’s relief from the imposition of federal employment_taxes under sec_530 of the revenue act of in the service audited the firm’s form sec_941 employer’s quarterly federal tax_return for the periods ending in at the end of the audit the district_director sent a letter to the firm stating that the service made no changes to the tax reported on the firm’s form sec_941 a significant percentage of the firm’s activities and conduct is regulated by two federal agencies x and y x and y have promulgated regulations and x has issued requirements for workers in an x handbook and letters recently x asked for certain pub_l_no 92_stat_2763 as amended by pub_l_no pub_l_no pub_l_no pub_l_no and pub_l_no the statutory language of sec_530 of the revenue act of as amended although not codified in the internal_revenue_code_of_1986 can usually be found in the publisher's notes following code sec_3401 plr-106373-03 revisions to be made to the firm’s worker agreement to satisfy x’s requirement that the worker functions be performed by persons classified as common_law employees x’s regulations handbook and letters do not require workers to be treated as common_law employees for federal employment_tax purposes do not require the firm to withhold income_tax or fica tax from a worker or pay the employer’s share of fica tax or the futa_tax on behalf of a worker and do not require the firm to file form_w-2 form_940 or form_941 with respect to the workers in response to x’s request for revisions to the agreement the firm has revised the agreement to add provisions-- that the firm will exercise control and responsible management supervision over the worker’s conduct and activity in y-related activity including regular and ongoing reviews of the worker’s performance that the firm will pay the worker’s operating_expenses incurred with respect to y-related activity including furniture office rent overhead charges and office supplies that the worker will personally perform all customary worker functions with respect to y-related activity and the worker agrees not to contract with a third party for any of these functions the firm will use the new agreement for those individuals performing worker services for new x y-related activity the firm will continue to treat all its workers as independent contractors for federal employment_tax purposes the firm will continue to prepare and file form_1099 for each worker performing services for the firm sec_530 of the revenue act of relieves a taxpayer of employment_tax liability in certain circumstances if the requirements are met sec_530 terminates a taxpayer’s liability for federal employment_taxes under subtitle c of the code including the federal_insurance_contributions_act fica tax the federal_unemployment_tax_act futa_tax and federal_income_tax withholding sec_530 provides that if a taxpayer did not treat an individual as an employee for any period for purposes of employment_taxes imposed under subtitle c of the code then the individual will be deemed not to be an employee for that period unless the taxpayer had no reasonable basis for not treating the individual as an employee for a taxpayer to obtain relief under the act for any period after date the taxpayer must have timely filed all required federal tax returns including information returns with respect to an individual for the period on a basis consistent with the taxpayer's treatment of the individual and plr-106373-03 those holding substantially_similar positions as not being employees and the treatment of individuals holding substantially_similar positions must have been consistent with the treatment for periods beginning after date section dollar_figure of revproc_85_18 1985_1_cb_518 provides that for any period after date the relief under sec_530 will not apply even if the taxpayer has met the safe haven rules if the appropriate form_1099 has not been timely filed with respect to the workers involved section dollar_figure of revproc_85_18 provides that in determining whether a taxpayer did not treat an individual as an employee for any period within the meaning of sec_530 the following guidelines should be followed a the withholding of income_tax or fica tax from an individual's wages is treatment of the individual as an employee whether or not the tax is paid over to the government b except as otherwise provided in revproc_85_18 the filing of an employment_tax return including forms employer's annual federal unemployment tax_return employer's quarterly federal tax_return and w-2 wage and tax statement for a period with respect to an individual whether or not tax was withheld from the individual is treatment of the individual as an employee for that period section dollar_figure of revproc_85_18 provides that sec_530 does not change in any way the status liabilities and rights of the worker whose status is at issue sec_530 terminates the liability of the employer for employment_taxes but has no effect on the workers it does not convert individuals from the status of employee to the status of self-employed we conclude that the use of the new agreement will not be considered treatment of the workers as employees within the meaning of sec_530 as long as-- the firm continues to timely file all the required federal tax returns including information returns consistent with the firm's treatment of workers as not being employees the firm continues to treat individuals holding substantially_similar positions as not being employees the firm does not withhold income_tax or fica tax from a worker or pay the employer’s share of fica tax or the futa_tax on behalf of a worker and federal forms w-2 and are not filed with respect to the workers plr-106373-03 this ruling is directed only to the firm which requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours enclosures copy of letter copy for sec_6110 purposes will e mcleod chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities
